Citation Nr: 0639222	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-19 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to a disability rating greater than 30 
percent for service-connected status post acne abscess and 
furunculosis of both buttocks with multiple scars.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from July 1962 to August 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating determination of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), which in pertinent part, awarded 
entitlement to service connection for a skin disorder and 
which denied entitlement to service connection for a 
psychiatric disorder.  The veteran expressed disagreement 
with the assigned disability rating for the service-connected 
skin disorder and with the denial of the claim for service 
connection for a psychiatric disorder.

In the Appeal To Board Of Veterans' Appeals (VA Form 9) 
received by the RO in April 2004, the veteran had indicated 
that he wished to appear at a personal hearing before a 
Veterans Law Judge at the RO.  However, in April 2006, the 
veteran contacted the RO and indicated that he no longer 
wished to be scheduled for a hearing.


FINDINGS OF FACT

1.  A psychiatric disorder has not been shown to be incurred 
in or aggravated by service, nor was it manifested to a 
compensable degree within any relevant presumptive period.

2.  The veteran's skin disability is manifested by subjective 
complaints of itching and pain, with erythematous nodules and 
scars on the buttocks, inguinal area, abdominal fold an 
axillae, affecting about 20 percent of the body.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

2.  The criteria for a disability rating in excess of 30 
percent for the service-connected status post acne abscess 
and furunculosis of both buttocks with multiple scars have 
not been met.  38  U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
3.159, 4.1, 4.2, 4.7, 4.10, 4.20 (2006); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (in effect prior to and from August 30, 
2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2005).  In this case, VA's duties have been fulfilled 
to the extent possible.

Specifically, a Veterans Claims Assistance Act of 2000 (VCAA) 
notice letter consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.


The United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), held that VA's notice 
requirements under 38 U.S.C.A. § 5103 (a) and 38 C.F.R. 
§ 3.159 (b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and disability; (4) degree of 
disability; and (5) effective date of disability.  The Court 
held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103 (a) and 38 C.F.R. 
§ 3.159 (b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id. 

VA satisfied the duty to notify by means of a letters to the 
veteran from VA dated in June 2002, March 2005, and April 
2006.  The veteran was told of what was required to 
substantiate his claims and of his and VA's respective 
duties, i.e., that VA would attempt to get any additional 
records that he identified as being helpful to his claims.  
He was also asked to submit evidence and/or information, 
which would include that in his possession, to the RO.  
Through these letters, the RO provided him the opportunity to 
submit additional evidence or request assistance prior to 
making a decision.  

Since the veteran's claims for service connection and for an 
increased disability rating for were denied by the RO and are 
also being denied by the Board, as discussed herein, there is 
no potential effective date or disability rating issue that 
would warrant additional notice as to that service connection 
issue.  See the consolidated appeal of Dingess/Hartman, 19 
Vet. App. at 473.  As to any perceived inadequacies of the 
foregoing notices, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final 
disposition in those issues that the Board is presently 
deciding.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

There is no indication that the outcome of the case has been 
affected, and the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim.  The content of the subsequent notice provided to 
the veteran fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2006).  
The veteran's relevant service personnel and medical 
treatment records have been obtained, as discussed below.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2005).  In the matter at hand, the veteran was 
afforded VA examinations in August 2002, November 2004, and 
December 2004.  The examinations were thorough in nature, 
based upon a review of the veteran's entire claims folder, 
and provided findings that are deemed to be more than 
adequate.  Under such circumstances, there is no duty to 
provide another examination or medical opinion.  Id. 

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.



Service Connection For A Psychiatric Disorder

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

In addition, service connection for a psychosis may be 
established based upon a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The veteran's service medical records are negative of any 
reports of or treatment for a psychiatric disorder during the 
veteran's period of active service.  A report of medical 
examination, dated in August 1966 and completed at the time 
of the veteran's release from active duty, reveals that the 
veteran had a normal psychiatric clinical evaluation, and 
there was no personality deviation noted.

Subsequent to service, private outpatient treatment records 
from R. B. Perez, M.D., dated from March 1997 to October 2004 
show that the veteran was treated intermittently for 
recurring major depression and alcohol dependence.

A private medical record from J. A. Mojica-Sandoz, M.D., 
dated in May 1998, shows that the veteran was diagnosed with 
severe recurrent major depressive disorder.

A VA mental disorders examination report dated in June 1998 
reveals that the veteran reported a history of psychiatric 
treatment since October 1997.  He described poor sleep and 
lack of motivation in life as a result of an inability to 
work and having no income.  The diagnosis was dysthymia.

A private medical record from M. M. Alicea, M.D., dated in 
October 2002, shows that the veteran was being treated for 
symptoms associated with depression.

In August 2004, the veteran testified at a personal hearing 
over which a hearing officer of the RO presided.  The veteran 
asserted that he had been harassed by fellow service men 
during his period of active service.  He added that he had 
requested to be scheduled to see a psychiatrist, but was 
denied.  He noted that he resorted to self-medicating with 
alcohol.

A VA examination report dated in November 2004, reveals that 
the veteran's entire claims file was reviewed in conjunction 
with conducting the examination.  The veteran reported 
drinking since being in service, and that social workers had 
told him that he was drinking to self-medicate.  He also 
described using marijuana and smoking in the Navy.  The 
diagnosis was dysthymia.  The examiner opined that based on 
the veteran's history, records and evaluation, his nervous 
psychiatric condition was not related to, due to, nor the 
result of his military service.  The examiner also opined 
that the psychiatric disorder was not related to the claimed 
harassment while in the Navy.  Finally, the examiner 
concluded that the veteran's neuropsychiatric condition was 
not related to, secondary to, caused by, or the direct result 
of his service-connected status post acne, abscess and 
furunculosis.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder.  The evidence of record fails to 
establish that the veteran had symptoms associated with a 
psychiatric disorder during service.  Review of the available 
service medical records shows that the record is silent as to 
any reports of symptoms associated thereto.   As noted above, 
the report of medical examination at the time of the 
veteran's separation from service shows that clinical 
psychiatric evaluation was normal.

The evidence of record does not show any symptoms associated 
with a psychiatric disorder until the 1997 outpatient 
treatment records from Dr. Perez.  This would have been 
approximately 30 years following separation from service.  
Evidence of a prolonged period without medical complaint and 
the amount of time that elapsed since military service, can 
be considered as evidence against a claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Additionally, the VA examiner's November 2004 opinion 
establishing that the veteran's current psychiatric disorder 
was not etiologically related to service or to a service-
connected disorder is significant as it was based upon review 
of the entire claims file, rather than a few select 
documents, as well as mental status examination of the 
veteran.  Factors for assessing the probative value of a 
medical opinion include the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

The evidence of record has not shown that the veteran was 
diagnosed with a psychiatric disorder within one year 
following separation from service, thus service connection 
within the applicable presumptive period is not warranted.



The Board has considered the veteran statements and testimony 
in support of his claim that he has a psychiatric disorder as 
a result of his service.  The veteran is certainly competent 
to describe the extent of his current symptomatology, 
however, there is no evidence that he possesses the requisite 
medical training or expertise necessary to render him 
competent to offer evidence on matters such as medical 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992); Massey v. Brown, 7 Vet. App. 
204 (1994).

Absent evidence of in-service occurrence or aggravation of a 
disease or injury, coupled with medical evidence of a current 
disability; and medical evidence of a nexus between an in-
service injury or disease and the current disability, 
entitlement to service connection cannot be awarded.  As 
there is no medical evidence of in-service occurrence or 
aggravation of a psychiatric disorder, or a nexus between the 
currently diagnosed dysthymia, service connection is not 
warranted.  See Hickson, 12 Vet. App. at 253; see also Pond, 
12 Vet App. at 346.

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a psychiatric disorder.  Although the veteran 
is entitled to the benefit of the doubt where the evidence is 
in approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a psychiatric disorder.  See Gilbert, 1 Vet. 
App. at 53.

Increased Disability Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based upon an average  impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether they 
were raised by the appellant or not, as well as the entire 
history of the veteran's disability in reaching its decision, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating  
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.41.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The regulations for the evaluation of skin disabilities were 
revised effective on August 30, 2002.  See 67 Fed. Reg. 
49590-49599 (July 31, 2002) and corrections in 67 Fed. Reg. 
58448-58449 (Sept. 16, 2002).   Where the law or regulation 
changes during the pendency of a case, the version most 
favorable to the veteran will generally be applied.  See West 
v. Brown, 7 Vet. App. 70 (1994); Hayes v. Brown, 5 Vet. App. 
60 (1993).  In the instant case, the Board will consider 
whether the veteran is entitled to a higher rating under 
either the old or the new regulations for the period from 
August 30, 2002 onward; prior to that date, only the old 
regulations are applicable.  See VAOGCPREC 3-2000 (April 10, 
2000).

Review of the medical evidence of record reveals that a VA 
general medical examination report dated in June 1998 shows 
that the veteran had dermatophytosis of feet toes and 
onychomycosis on the nails.  There were multiple old scars in 
all the skin's surface of the buttocks with hyperchromic 
spots due to furunculosis abscess and acne drainage.  His 
skin at present had no pruritus or pain at present.  He had 
multiple scars due to old furunculosis, but no ulceration or 
exfoliation.  There was no systemic nervous manifestation.  
He was treated with different creams and at present was 
asymptomatic.

A VA skin diseases examination report dated in August 2002 
shows that the veteran provided a history of intermittent 
lesions which had become worse since his having moved to 
Puerto Rico.  He reported receiving intermittent treatment 
with oral antibiotics and incision drainage of the affected 
area.  He described no current treatment or side effects, but 
there was itching and pain noted.  Physical examination 
revealed multiple, erythematous nodules on the buttocks, 
abdominal fold, groin and axilla.  These were mixed with 
multiple scars and opened comedos. There were scattered, less 
severe, scars on the upper back.  There were exogenous 
obesity and hyperpigmented, verrucous changes on neck and 
axilla.  There was no crusting, ulceration, or exfoliation.  
There was no associated systemic or nervous manifestation.  
The diagnosis was recurrent furunculosis with fissures of 
hidradenitis suppurative; severe scarring secondary to the 
above; and exogenous obesity.  It was noted that the obesity 
in the veteran aggravated his skin condition.

During his August 2004 personal hearing, the veteran provided 
a history of what he had undergone during his period of 
active service.  He added that he continued to receive VA 
outpatient treatment for his symptoms.

A VA skin diseases examination report dated in December 2004, 
shows that the veteran's entire claims folder was reviewed in 
conjunction with conducting the examination.  The veteran 
provided a history of multiple boils and acne during  
service, for which he was given oral antibiotics and creams, 
without help.  He described that his skin condition was still 
active. He indicated using Lotrisone cream to rash on feet 
once a day at night for feet, and Isopropyl alcohol daily for 
the boils a few times a day.  He described itching and pain.  
Physical examination revealed erythematous nodules and scars 
on buttocks, inguinal area, abdominal fold, and axillae, 
involving about 20 percent of the skin.  There were 
eczematous patches on the dorsum of both feet with the right 
foot worse than left foot.  There were black comedones scars 
in the abdominal folds and left inguinal area.  There was an 
epidermal cyst on upper back.  There was no disfigurement.  
Zero percent of the face and neck were involved.  The 
diagnosis was recurrent folliculosis; status post acne, by 
history; eczematous dermatitis on both feet; and epidermal 
cyst of the upper back.  The examiner noted that the skin 
condition did not affect the veteran's ability to perform his 
normal daily activities or his employability. 


Under the regulatory scheme in effect prior to August 30, 
2002, the veteran's skin disability was evaluated under 38 
C.F.R. § 4.118, Diagnostic Code 7806, as analogous to the 
skin condition eczema.  Under Diagnostic Code 7806, eczema  
with exfoliation, exudation or itching, if involving an 
exposed surface or extensive area, warrants a 10 percent 
disability rating.  If it is accompanied by exudation or 
constant itching, extensive lesions, or marked disfigurement, 
a 30 percent disability rating is warranted.  Eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or if exceptionally repugnant 
warrants a 50  percent disability rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.  While the veteran does report constant 
itching and pain, erythematous nodules and scars, it is 
apparent from the record that he does not satisfy the 
criteria for the next higher disability rating.  
Significantly, he has not  shown any objective evidence of 
systemic or nervous manifestations or an exceptionally 
repugnant condition.

Under the regulations for the evaluation of skin 
disabilities, effective on August 30, 2002, infections of the 
skin not listed elsewhere (including bacterial, fungal, 
viral, treponemal and parasitic diseases) are to be rated as 
disfigurement of the head, face or neck (Diagnostic Code 
7800), scars, (Diagnostic Codes, 7801, 7802, 7803, 7804 or  
7805) or dermatitis or eczema (Diagnostic Code 7806), 
depending upon the predominant disability.  38 C.F.R.  § 
4.118, Diagnostic Code 7820.  The veteran's skin disability 
has been rated by the RO under Diagnostic Code 7806, 
dermatitis or eczema.

Dermatitis or eczema of 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas affected, or requiring 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of 6 weeks or 
more, but not constantly, during the past 12-month period are 
rated at 30 percent.

Dermatitis or eczema with more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or 
requiring constant or near-constant systemic therapy such as 
corticosteroid or other immunosuppressive drugs during the 
past 12-month period are rated at 60 percent.  38 C.F.R. § 
4.118, Diagnostic Code 7806.

Review of the medical evidence of record demonstrates that 
the veteran's service-connected skin disability does not 
cover more than 40 percent of the entire body or more than 40 
percent of exposed areas affected, nor does this disability 
require constant or near-constant systemic therapy such as 
corticosteroid or other immunosuppressive drugs.  The Board 
finds, therefore, that the criteria for the next higher 
disability rating for the veteran's skin disability have not 
been met.


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.

Entitlement to a disability rating greater than 30 percent 
for service-connected status post acne abscess and 
furunculosis of both buttocks with multiple scars is denied.





____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


